DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on October 20, 2021.  Claims 1 – 18 have been amended, claims 19 and 20 have been canceled, and claims 21 – 22 have been added.   Thus, claims 1 – 18, 21 and 22 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 18, 21 and 22 have been considered but are moot because the arguments do not apply to the new references, or the new combination of references, used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 14 recite the limitation "continuing to shine the pulsed light" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 – 11, 17, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0367022 A1 to Zhao et al. (herein after "Zhao et al. publication") in view of U.S. Patent Application Publication No. 2018/0033308 A1 to Litkouhi et al. (herein after “Litkouhi et al. publication").
As to claim 1,
the Zhao et al. publication discloses a system of a vehicle (2916) comprising: 
one or more sensors comprising one or more LiDAR sensors and cameras (see ¶51 and ¶53), wherein the one or more sensors detect a second vehicle (2914) that is at least partially behind the vehicle and on a different lane (see Fig. 29, example 2930); 
one or more processors (see Abstract and ¶5); and 
a memory storing instructions that, when executed by the one or more processors (see Abstract and ¶5), causes the system to perform: 
receiving, from the one or more sensors, sensor data comprising the second vehicle (see ¶389 and Fig. 29, example 2930); and
determining, based on the sensor data, a location of the second vehicle (2914) relative to the vehicle (2916)(see ¶389 and Fig. 29, example 2930).
 The Zhao et al. publication, however, fails to specifically disclose
detecting a signal or a lateral movement from the second vehicle;
based on the location, and the signal or the lateral movement of the second vehicle, determining whether the second vehicle is intending to merge into a lane occupied by the vehicle; and
in response to determining that the second vehicle is intending to merge into the lane occupied by the vehicle, determining whether to yield to permit the second vehicle to merge based on a predicted traffic imbalance across lanes or a predicted congestion in the lane occupied by the vehicle that would result from the second vehicle merging;  and 
selectively yielding depending on the determination of whether to yield.
“With reference to FIG. 1, [the Litkouhi et al. publication discloses] a vehicle merge system (VSM) shown generally at 100 is associated with a vehicle 10 in accordance with various embodiments. In general, the vehicle merge system 100 determines that another vehicle (not shown) is going to merge into a current lane of the vehicle 10, determines an intention (I) of the other merging vehicle, and controls the vehicle 10 based on the intention (I) of the other merging vehicle." (See ¶14.)
The Litkouhi et al. publication also discloses a control module 18 that includes a merging vehicle detection module 102. (See ¶25.)  “The merging vehicle detection module 102 receives as input sensor system data 112 from one or more of the lidar, radar, and/or camera, data from another vehicle (e.g., vehicle to vehicle communication data) 114, and/or data from a GPS or other location data 116.  Based on the received data 112-116, the merging vehicle detection module 102 determines whether another vehicle or multiple vehicles at some point will be merging into a current lane of the host vehicle 10. For exemplary purposes, the disclosure will be discussed in the context of only one other vehicle (although the same will apply to multiple vehicles). The one other vehicle will hereinafter be referred to as the merging vehicle.” (See ¶26; see also ¶27 – ¶51.)(Emphasis added.)
Such disclosures suggest detecting a signal or a lateral movement from the second vehicle, and based on the location, and the signal or the lateral movement of the second vehicle, determining whether the second vehicle is intending to merge into a lane occupied by the vehicle, and in response to determining that the second vehicle is intending to merge into the lane occupied by the vehicle, determining whether to yield to permit the second vehicle to merge based on a predicted traffic imbalance across lanes or a predicted congestion in the lane occupied by the vehicle that would result from the second vehicle merging, and selectively yielding depending on the determination of whether to yield.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Zhao et al. publication to detect a signal or a lateral movement from the second vehicle, and based on the location, and the signal or the lateral movement of the second vehicle, determine whether the second vehicle is intending to merge into a lane occupied by the vehicle, and in response to determining that the second vehicle is intending to merge into the lane occupied by the vehicle, determine whether to yield to permit the second vehicle to merge based on a predicted traffic imbalance across lanes or a predicted congestion in the lane occupied by the vehicle that would result from the second vehicle merging, and selectively yield depending on the determination of whether to yield, as suggested the Litkouhi et al. publication, in order to facilitate managing merging maneuvers of a vehicle.

As to claim 7,
the modified Zhao et al. publication discloses the invention substantially as claimed, except for
the determination of whether the second vehicle is intending to merge comprising, determining that the second vehicle is intending to merge in response to detecting that the second vehicle is moving in a lateral direction towards the vehicle. 
The Litkouhi et al. publication also discloses a control module 18 that includes a merging vehicle detection module 102. (See ¶25.)  “The merging vehicle detection module 102 receives as input sensor system data 112 from one or more of the lidar, radar, and/or camera, data from another vehicle (e.g., vehicle to vehicle communication data) 114, and/or data from a GPS or other location data 116.  Based on the received data 112-116, the merging vehicle detection module 102 determines whether another vehicle or multiple vehicles at some point will be merging into a current lane of the host vehicle 10. For exemplary purposes, the disclosure will be discussed in the context of only one other vehicle (although the same will apply to multiple vehicles). The one other vehicle will hereinafter be referred to as the merging vehicle.”  (See ¶26; see also ¶27 – ¶51.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Zhao et al. publication to determine that the second vehicle is intending to merge in response to detecting that the second vehicle is moving in a lateral direction towards the vehicle, as suggested the Litkouhi et al. publication, in order to facilitate managing merging maneuvers of a vehicle.

As to claim 8,
the Zhao et al. publication, as further modified by the Litkouhi et al. publication, is considered to disclose the determination of whether to yield being based on an amount of interference with one or more other vehicles or pedestrians.  (See ¶26 – ¶51 of the Litkouhi et al. publication.)

As to claims 9 and 10,
the Zhao et al. publication, as further modified by the Litkouhi et al. publication, is considered to disclose instructions that further causes the system to perform: in response to detecting that the second vehicle and a third vehicle are both intending to merge into the lane, determining whether to yield to both the second vehicle and the third vehicle; in response to determining not to yield to both the second vehicle and the third vehicle, determining whether the second vehicle or the third vehicle has a higher priority.  (See ¶26 – ¶51 of the Litkouhi et al. publication.)

As to claim 11,
claim 11 is directed to a method but requires the same scope of limitation as claim 1.  Therefore, claim 11 is rejected for the same reason(s) as claim 1, as discussed herein above.

As to claim 17,
claim 17 is directed to a method but requires the same scope of limitation as claim 7.  Therefore, claim 17 is rejected for the same reason(s) as claim 7, as discussed herein above.




As to claim 18,
claim 18 is directed to a method but requires the same scope of limitation as claim 8.  Therefore, claim 18 is rejected for the same reason(s) as claim 8, as discussed herein above.

As to claim 21,
the modified Zhao et al. publication discloses the invention substantially as claimed, except for
the determination of whether to yield is based on a predicted delay to traffic behind the vehicle that would result from yielding. 
The Litkouhi et al. publication also discloses a control module 18 that includes a merging vehicle detection module 102. (See ¶25.)  “The merging vehicle detection module 102 receives as input sensor system data 112 from one or more of the lidar, radar, and/or camera, data from another vehicle (e.g., vehicle to vehicle communication data) 114, and/or data from a GPS or other location data 116.  Based on the received data 112-116, the merging vehicle detection module 102 determines whether another vehicle or multiple vehicles at some point will be merging into a current lane of the host vehicle 10. For exemplary purposes, the disclosure will be discussed in the context of only one other vehicle (although the same will apply to multiple vehicles). The one other vehicle will hereinafter be referred to as the merging vehicle.”  (See ¶26; see also ¶27 – ¶51.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Zhao et al. publication so that the determination of whether to yield is based on a predicted delay to traffic behind the vehicle that would result from yielding, as suggested the Litkouhi et al. publication, in order to facilitate managing merging maneuvers of a vehicle.

As to claim 22,
claim 22 is directed to a method but requires the same scope of limitation as claim 8.  Therefore, claim 22 is rejected for the same reason(s) as claim 8, as discussed herein above.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Zhao et al. publication in view of the Litkouhi et al. publication, and further in view of U.S. Patent Application Publication No. 2020/0255029 A1 to Matsunaga et al. (herein after “Matsunaga et al. publication").
As to claim 5,
the modified "Zhao et al. publication discloses the invention substantially as claimed, except for
the signal being a flashing light on a side of the second vehicle facing the vehicle, and indicates that the second vehicle source intends to switch into a lane occupied by the vehicle. 
Turn signal for indicating a driver’s intentions is old and well known, as demonstrated by the Matsunaga et al. publication. (See ¶50.)   Such disclosure suggests the signal being a flashing light on a side of the second vehicle facing the vehicle, and indicates that the second vehicle source intends to switch into a lane occupied by the vehicle.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Zhao et al. publication so that the signal is a flashing light on a side of the second vehicle facing the vehicle, and indicates that the second vehicle source intends to switch into a lane occupied by the vehicle, as suggested the Matsunaga et al. publication, in order to facilitate managing merging maneuvers of a vehicle.

As to claim 15,
claim 15 is directed to a method but requires the same scope of limitation as claim 5.  Therefore, claim 15 is rejected for the same reason(s) as claim 5, as discussed herein above.

Allowable Subject Matter
Claims 2, 3, 6, 12, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Claims 4 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. §112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666